            Case 5:19-cr-00056-EJD Document 49 Filed 06/08/20 Page 1 of 3



 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4

 5   Counsel for Defendant
     Jizhong Chen
 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                         SAN JOSE DIVISION
10

11
     UNITED STATES,                                     Case No.: CR 19-00056 EJD
12
                           Plaintiff,
13                                                      STIPULATION AND [PROPOSED] ORDER
            vs.                                         TO CONTINUE STATUS CONFERENCE
14
     JIZHONG CHEN,
15
                           Defendant.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Marissa Harris, and Defendant Jizhong Chen, through his attorney Daniel
19
20   Olmos, that the status hearing in this matter be continued from June 15, 2020, to August 31, 2020.

21          This is complex case with voluminous discovery, and the government recently produced a

22   substantial amount of additional discovery to the defense. Further, the stay-at-home orders
23
     governing California and the Bay Area counties, General Order 72-2, and other circumstances driven
24
     by the COVID-19 global health crisis have prevented defense counsel for the past three months from
25
     meeting in person with his client or with potential witnesses and experts. The stay-at-home orders
26
     have also prevented defense counsel from conducting any meaningful defense investigation.
27

28

                                                                                                          1
            Case 5:19-cr-00056-EJD Document 49 Filed 06/08/20 Page 2 of 3



 1          The parties agree that the time between June 15, 2020, and August 31, 2020, should be
 2
     excluded from calculations under the Speedy Trial Act, which excludes delay when the interests of
 3
     justice in allowing for the effective preparation of the defense outweigh the best interest of the public
 4
     and the defendant in a speedy trial, taking into account the exercise of due diligence. 18 U.S.C. §§
 5
     3161(h)(7)(A) and (B)(iv).
 6

 7          For the foregoing reasons, the parties stipulate to continue the status conference to August

 8   31, 2020.
 9          IT IS SO STIPULATED
10
     Dated: June 8, 2020                            NOLAN BARTON & OLMOS LLP
11

12                                                   /S/ Daniel B. Olmos
                                                    Daniel B. Olmos
13
                                                    Attorney for Defendant Jizhong Chen
14

15

16
     Dated: June 8, 2020                            David L. Anderson, United States Attorney
17
                                                    /S/ Marissa Harris
18                                                  By: Marissa Harris
19                                                  Assistant United States Attorney
20

21

22

23

24

25

26
27

28

                                                                                                             2
              Case 5:19-cr-00056-EJD Document 49 Filed 06/08/20 Page 3 of 3



 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           SAN JOSE DIVISION
 6

 7
     UNITED STATES,                                      Case No.: CR 19-00056 EJD
 8

 9                          Plaintiff,
                                                         [PROPOSED] ORDER TO CONTINUE
10                  v.                                   STATUS CONFERENCE
11
     JIZHONG CHEN,
12
                            Defendant.
13

14

15
              GOOD CAUSE APPEARING, it is hereby ordered that the status conference currently
16
     scheduled for June 15, 2020, be continued to August 31, 2020, at 1:30 p.m. Based upon the
17

18   representation of counsel and for good cause shown, the Court also finds that the time between June

19   15 and August 31, 2020, shall be excluded from calculations under the Speedy Trial Act. The

20   interests of justice in allowing for the effective preparation of the defense and continuity of counsel
21
     outweigh the best interest of the public and the defendant in a speedy trial, taking into account the
22
     exercise of due diligence. 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).
23

24
     Dated:                                        _______________________________________
25                                                 The Hon. Edward J. Davila
                                                   United States District Judge
26
27

28

                                                                                                               3
